Citation Nr: 1447203	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-23 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to September 7, 2006, and on or after November 1, 2006.  

(The issue of whether the creation of an overpayment was proper is the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2008 rating decision, the AMC granted service connection for degenerative disc disease of the lumbar spine, status post laminectomy, and assigned a 10 percent evaluation effective from February 29, 2000.  A temporary 100 percent evaluation was assigned effective from September 7, 2006, to November 1, 2006, based on surgical or other treatment necessitating convalescence.  A 10 percent evaluation was assigned as of November 1, 2006.

In October 2009, the Veteran indicated that he was appealing the 10 percent evaluation assigned for his back disability.  However, to date, a statement of the case has not been issued addressing the issue of entitlement to a higher initial evaluation for degenerative disc disease of the lumbar spine.  Therefore, a remand is necessary. See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case (SOC) addressing sue of entitlement to a higher initial evaluation for degenerative disc disease of the lumbar spine.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the matter will be returned to the Board for appellate consideration only if he perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



